DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the Appeal Brief filed on 08/10/2021. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12,  and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2008/0238180 A1 (“Kraenzle”).

Regarding claim 1, Kraenzle teaches the tipper comprising a tipper body pivotably moveable with respect to a frame with a hydraulic cylinder disposed there between and actuatable to pivot the tipper body, the method comprising: commencing a tipping operation by pumping hydraulic fluid into the (see at least Fig. 29); and 
during the tipping operation monitoring a loading parameter relating to the load through the hydraulic cylinder during the tipping operation; (ii) determining that the hydraulic cylinder is at risk of buckling during the tipping operation based on at least the loading parameter; and (iii) generating an output in response to determining that the hydraulic cylinder is at risk of buckling during the tipping operation (see at least [0131]).

Regarding claim 2, Kraenzle further teaches the loading parameter is an axial loading parameter relating to the axial load through the hydraulic cylinder (see at least [0131]).

Regarding claim 3, Kraenzle further teaches the axial loading parameter is a pressure parameter relating to the hydraulic pressure within the hydraulic cylinder (see at least [0131]).

Regarding claim 4, Kraenzle further teaches determined that the hydraulic cylinder is at risk of buckling when at least the loading parameter exceeds a buckling threshold (see at least [0131]).

Regarding claim 8, Kraenzle further teaches one or more of: a) generating an alert in response to determining that the hydraulic cylinder is at risk of buckling b) preventing a tipping operation from being performed in response to determining that the hydraulic cylinder is at risk of buckling c) automatically halting a tipping operation in response to determining that the hydraulic cylinder is at risk of buckling d) automatically lowering the tipper body in response to determining that the hydraulic cylinder is at risk of buckling (see at least [0131]).

Regarding claim 9, Kraenzle further teaches A system for a tipper comprising a tipper body pivotably moveable with respect to a frame with a hydraulic cylinder disposed there between and actuatable to pivot the tipper body, the system comprising: - a hydraulic cylinder load monitoring module arranged to monitor a loading parameter relating to the load through the hydraulic cylinder during a tipping operation (see at least Fig. 38); 
a buckling risk determining module arranged to: - determine whether the hydraulic cylinder is at risk of buckling during the tipping operation while pumping hydraulic fluid into the hydraulic cylinder based on at least the loading parameter; and - generate an output if it is determined that the hydraulic cylinder is at risk of buckling during the tipping operation (see at least [0131]).

Regarding claim 10, Kraenzle further teaches the loading parameter is an axial loading parameter relating to the axial load through the hydraulic cylinder (see at least [0131]).

Regarding claim 11, Kraenzle further teaches the axial loading parameter is a pressure parameter relating to the hydraulic pressure within the hydraulic cylinder (see at least [0131]).

Regarding claim 12, Kraenzle further teaches the buckling risk determining module is arranged to determine that the hydraulic cylinder is at risk of buckling when at least the loading parameter exceeds a buckling threshold (see at least [0131]).

Regarding claim 17, Kraenzle further teaches one or more of: a) an alert generator arranged to generate an alert if it is determined that the hydraulic cylinder is at risk of buckling b) a cylinder control module arranged to prevent a tipping operation from being performed if it is determined that the hydraulic cylinder is at risk of buckling c) a cylinder control module arranged to automatically halt a tipping (see at least [0131]).

Regarding claim 18, Kraenzle further teaches A tipper comprising: - a tipper body pivotably moveable with respect to a frame; - a hydraulic cylinder disposed between the frame and the tipper body and actuatable to pivot the tipper body; and - a system (see at least Fig. 29)

Regarding claim 19, Kraenzle further teaches A tipper vehicle (see at least Fig. 29)

Regarding claim 20, Kraenzle further teaches the pressure parameter is generated by a pressure sensor which measures the hydraulic pressure within the hydraulic cylinder, and wherein the pressure sensor is mounted to the hydraulic cylinder (see at least Fig. 38 item 1099)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0238180 A1 (“Kraenzle”) in view of US 7,918,638 B1 (“Loggins”).

Regarding claim 5, Kraenzle discloses a loading parameter (see at least [0131]).
	Kraenzle is not explicit on determining that the length of the hydraulic cylinder is above a threshold length, and wherein it is determined that the hydraulic cylinder is at risk of buckling based on at least determining that the length of the hydraulic cylinder is above a threshold length, however,
	Loggins discloses determining that the length of the hydraulic cylinder is above a threshold length and wherein it is determined that the hydraulic cylinder is at risk of buckling based on at least determining that the length of the hydraulic cylinder is above a threshold length (see at least Col. 5 lines 35-45).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Loggins with the system disclosed by Kraenzle in order to improve the efficiency of dumping operations (Loggins, Col. 1 lines 11-16).

Regarding claim 6, Kraenzle discloses the hydraulic cylinder is a multi-stage hydraulic cylinder (see at least Fig. 5).
Kraenzle is not explicit on it is determined that the length of the hydraulic cylinder is above a threshold length when it is determined that the hydraulic cylinder is in the final stage of extension
However, Loggins discloses it is determined that the length of the hydraulic cylinder is above a threshold length when it is determined that the hydraulic cylinder is in the final stage of extension (see at least Col. 5 lines 35-45).


Regarding claim 13, Kraenzle is not explicit on a cylinder length determining module arranged to determine whether the length of the hydraulic cylinder is above a threshold length; wherein the buckling risk determining module is arranged to determine that the hydraulic cylinder is at risk of buckling when (a) it is determined that the length of the hydraulic cylinder is above a threshold length and (b) based on at least the loading parameter, however,
Loggins discloses a cylinder length determining module arranged to determine whether the length of the hydraulic cylinder is above a threshold length; wherein the buckling risk determining module is arranged to determine that the hydraulic cylinder is at risk of buckling when (a) it is determined that the length of the hydraulic cylinder is above a threshold length and (b) based on at least the loading parameter (see at least Col. 5 lines 35-45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Loggins with the system disclosed by Kraenzle in order to improve the efficiency of dumping operations (Loggins, Col. 1 lines 11-16).

Regarding claim 14, Kraenzle is not explicit on monitor a length parameter relating to the length of the hydraulic cylinder and is arranged to determine whether the length of the hydraulic cylinder is above a threshold length based on at least the inclination parameter, however,
Loggins discloses monitor a length parameter relating to the length of the hydraulic cylinder and is arranged to determine whether the length of the hydraulic cylinder is above a threshold length based on at least the inclination parameter (see at least Col. 5 lines 35-45).
.




Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0238180 A1 (“Kraenzle”) in view of US 7,918,638 B1 (“Loggins”) in further view of JP 2006347502 A (“Michio”).

Regarding claim 15, Kreaenzle in view of Loggins is not explicit on an inclination sensor arranged to measure the inclination of the tipper body and generate the length parameter, however,
Michio discloses an inclination sensor arranged to measure the inclination of the tipper body and generate the length parameter (see at least [0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Michio with the system disclosed by Kraenzle in view of Loggins in order to improve the efficiency of dumping operations.

Regarding claim 16, Kreaenzle in view of Loggins is not explicit on an inclination sensor arranged to measure the inclination of the hydraulic cylinder and generate the length parameter, wherein the inclination sensor is optionally arranged to be mounted to the hydraulic cylinder (see at least [0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Michio with the system disclosed by Kraenzle in view of Loggins in order to improve the efficiency of dumping operations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665